


110 HR 6570 IH: New Alternative Transportation to Give

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6570
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Emanuel
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Oversight and Government
			 Reform and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To encourage increased production of natural gas vehicles
		  and to provide tax incentives for natural gas vehicle
		  infrastructure.
	
	
		1.Short titleThis Act may be cited as the
			 New Alternative Transportation to Give
			 Americans Solutions Act.
		2.Sense of Congress
			 regarding natural gas vehicles
			(a)FindingsCongress finds that—
				(1)according to the Energy Information
			 Administration (EIA), the transportation sector accounts for 69 percent of
			 United States oil consumption;
				(2)natural gas is
			 cleaner and cheaper than gasoline;
				(3)98 percent of
			 natural gas consumed in the United States is produced in North America;
				(4)recent shale
			 discoveries and technology development is increasing the American supply of
			 natural gas;
				(5)natural gas
			 vehicles are growing in popularity in Europe, South America, and elsewhere;
			 and
				(6)the
			 diversification of transportation fuel sources would help the United States
			 meet rapidly growing domestic and global energy demands, reduce the dependence
			 of the United States on oil imported from volatile regions of the world that
			 are politically unstable, stabilize the cost and availability of energy, and
			 safeguard the economy and security of the United States.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that it is the goal of the United States that, not later than December
			 31, 2018, 10 percent of new vehicles sold in the United States should be
			 natural gas vehicles.
			3.Increases in
			 natural gas refueling property credit; nonbusiness credit limitation doubled;
			 extension of credit
			(a)Increase in
			 credit percentage for natural gas refueling propertySubsection (a) of section 30C of the
			 Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling
			 property credit) is amended by adding at the end the following new sentence:
			 In the case of qualified clean-fuel refueling property (as defined in
			 section 179A(d)) which is described in section 179A(d)(3) with respect to
			 natural gas fuel, the preceding sentence shall be applied by substituting
			 50 percent for 30 percent.
			(b)Increase in
			 limitationSubsection (b) of
			 section 30C of such Code is amended to read as follows:
				
					(b)Limitation
						(1)In
				generalThe credit allowed
				under subsection (a) with respect to all qualified alternative fuel vehicle
				refueling property placed in service by the taxpayer during the taxable year at
				a location shall not exceed—
							(A)$30,000 in the case
				of a property of a character subject to an allowance for depreciation,
				and
							(B)$1,000 in any
				other case.
							(2)Increased credit
				for natural gas refueling property
							(A)Business
				propertyThe limitation under paragraph (1)(A) shall be increased
				by the lesser of—
								(i)$60,000, or
								(ii)50 percent of the cost of qualified
				clean-fuel refueling property (as defined in section 179A(d))—
									(I)which is described
				in section 179A(d)(3) with respect to natural gas fuel,
									(II)which is of a character subject to an
				allowance for depreciation, and
									(III)which is placed
				in service during the taxable year.
									(B)Nonbusiness
				propertyThe limitation
				described in paragraph (1)(B) shall be increased by the lesser of—
								(i)$1,000, or
								(ii)50 percent of the cost of qualified
				clean-fuel refueling property (as defined in section 179A(d))—
									(I)which is described
				in section 179A(d)(3) with respect to natural gas fuel,
									(II)which is not of a character subject to an
				allowance for depreciation, and
									(III)which is placed
				in service during the taxable
				year.
									.
			(c)Extension of
			 credit through 2017Subsection (g) of section 30C of such Code is
			 amended to read as follows:
				
					(g)
				TerminationThis section shall not apply to any
				property placed in service after December 31,
				2017.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
			4.Energy security
			 bonds
			(a)In
			 generalSubpart H of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable credit to holders of certain bonds) is amended by adding after
			 section 54B the following new section:
				
					54C.Energy security
				bonds
						(a)Energy security
				bondFor purposes of this
				subchapter, the term energy security bond means any bond issued
				as part of an issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used for qualified
				purposes,
							(2)the bond is issued by a qualified issuer,
							(3)the issuer
				designates such bond for purposes of this section, and
							(4)repayments of principal and applicable
				interest on financing provided by the issue are used not later than the close
				of the 3-month period beginning on the date the repayment (or complete
				repayment) is received—
								(A)to redeem bonds
				which are part of the issue, or
								(B)for any qualified
				purpose.
								For
				purposes of paragraph (4), the term applicable interest means so
				much of the interest on any loan as exceeds the amount payable at a 1 percent
				rate.(b)Qualified
				purposeFor purposes of this section—
							(1)In
				generalThe term qualified purpose means the
				making of grants and low-interest loans for the purpose of placing in service
				natural gas refueling property at retail motor fuel stations located in the
				United States.
							(2)Limitation on
				loansSuch term shall not include—
								(A)any loan of more
				than $200,000 for property located at any one retail motor fuel station,
				and
								(B)any loan for more
				than 50 percent of the cost of such property and its installation.
								(3)Natural gas
				refueling propertyThe term
				natural gas refueling property means qualified clean-fuel
				refueling property (as defined in section 179A(d)) which is described in
				section 179A(d)(3) with respect to natural gas fuel.
							(4)Low-interest
				loanThe term
				low-interest loan means any loan the rate of interest on which
				does not exceed the applicable Federal rate in effect under section 1288(b)(1)
				determined as of the issuance of the loan.
							(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of bonds
				which may be designated under subsection (a) by any issuer shall not exceed the
				limitation amount allocated to such issuer under subsection (e).
						(d)National
				limitation on amount of bonds designatedThere is a national energy security bond
				limitation of $2,600,000,000.
						(e)Allocation
							(1)In
				generalThe Secretary shall make allocations of the amount of the
				national energy security bond limitation under subsection (d) among qualified
				issuers in such manner as the Secretary determines appropriate.
							(2)Reservation for
				property in metropolitan area50 percent of the national energy security
				bond limitation under subsection (d) may be allocated only for loans to provide
				natural gas refueling property located in metropolitan statistical areas
				(within the meaning of section 143(k)(2)(B)).
							(3)Percentage of
				stations receiving loansIn making allocations under paragraph
				(1), the Secretary shall attempt to ensure that at least 10 percent of the
				retail motor fuel stations in the United States received loans from the
				proceeds of energy security bonds.
							(f)Qualified
				issuerFor purposes of this
				section, the term qualified issuer means any State or any
				political subdivision or instrumentality thereof.
						(g)TerminationThis section shall not apply with respect
				to any bond issued after December 31,
				2017.
						.
			(b)Coordination
			 with refueling property creditSubsection (e) of section 30C of
			 such Code is amended by adding at the end the following new paragraph:
				
					(6)Coordination
				with energy security bondsThe cost otherwise taken into account under
				this section with respect to any property shall be reduced by the portion of
				such cost which is financed by any loan provided from the proceeds of any
				energy security bond (as defined in section
				54C).
					.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of such Code is amended to read as follows:
					
						(1)Qualified tax
				credit bondThe term
				qualified tax credit bond means—
							(A)a qualified
				forestry conservation bond, or
							(B)an energy security
				bond,
							which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended to read as follows:
					
						(C)Qualified
				purposeFor purposes of this
				paragraph, the term qualified purpose means—
							(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
							(ii)in the case of an
				energy security bond, a purpose specified in section
				54C(b).
							.
				(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
					
						Sec. 54C. Energy security
				bonds..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			5.Credit for
			 producing vehicles fueled by natural gas or liquified natural gas
			(a)In
			 generalSubpart D of part IV
			 of subchapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by inserting after section 45P the
			 following new section:
				
					45Q.Production of
				vehicles fueled by natural gas or liquified natural gas
						(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer who is a manufacturer of natural gas
				vehicles, the natural gas vehicle credit determined under this section for any
				taxable year with respect to each eligible natural gas vehicle produced by the
				taxpayer during such year is an amount equal to the lesser of—
							(1)10 percent of the
				manufacturer's basis in such vehicle, or
							(2)$2,000.
							(b)Aggregate credit
				allowedThe aggregate amount
				of credit allowed under subsection (a) with respect to a taxpayer for any
				taxable year shall not exceed $100,000,000 reduced by the amount of the credit
				allowed under subsection (a) to the taxpayer (or any predecessor) for all prior
				taxable years.
						(c)DefinitionsFor purposes of this section—
							(1)Eligible natural
				gas vehicleThe term eligible natural gas vehicle
				means any motor vehicle (as defined in section 30(c)(2))—
								(A)which is only
				capable of operating on natural gas or liquified natural gas, and
								(B)the final assembly
				of which is in the United States.
								(2)ManufacturerThe term manufacturer has
				the meaning given such term in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(d)Special
				rulesFor purposes of this
				section—
							(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
							(2)Controlled
				groups
								(A)In
				generalAll persons treated
				as a single employer under subsection (a) or (b) of section 52 or subsection
				(m) or (o) of section 414 shall be treated as a single producer.
								(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
								(3)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
							(e)TerminationThis
				section shall not apply to any vehicle produced after December 31,
				2017.
						.
			(b)Credit To be
			 part of business creditSection 38(b) of such Code is amended by
			 striking plus at the end of paragraph (32), by striking the
			 period at the end of paragraph (33) and inserting , plus, and by
			 adding at the end the following:
				
					(34)the natural gas vehicle credit determined
				under section
				45Q(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45P the following new item:
				
					
						Sec. 45Q. Production of vehicles fueled by
				natural gas or liquified natural
				gas.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles produced after December 31, 2008.
			6.Tax-credit bond
			 financing for equipment to manufacture natural gas vehicles
			(a)In
			 generalSubpart H of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable credit to holders of certain bonds) is amended by adding after
			 section 54C the following new section:
				
					54D.Natural gas
				vehicle production bonds
						(a)Natural gas
				vehicle production bondsFor
				purposes of this subchapter, the term natural gas vehicle production
				bond means any bond issued as part of an issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used for qualified
				purposes,
							(2)the bond is issued by a qualified
				issuer,
							(3)the issuer
				designates such bond for purposes of this section, and
							(4)repayments of principal and applicable
				interest on financing provided by the issue are used not later than the close
				of the 3-month period beginning on the date the repayment (or complete
				repayment) is received—
								(A)to redeem bonds
				which are part of the issue, or
								(B)for any qualified
				purpose.
								For
				purposes of paragraph (4), the term applicable interest means so
				much of the interest on any loan as exceeds the amount payable at a 1 percent
				rate.(b)Qualified
				purposeFor purposes of this
				section, the term qualified purpose means the making of grants
				and low-interest loans for the purpose of assisting businesses to manufacture
				natural gas vehicles, including costs associated with design, engineering,
				testing, certification, and materials and component parts of eligible natural
				gas vehicles (as defined in section 45Q(c)).
						(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of bonds
				which may be designated under subsection (a) by any issuer shall not exceed the
				limitation amount allocated to such issuer under subsection (e).
						(d)National
				limitation on amount of bonds designatedThere is a national natural gas vehicle
				production bond limitation of $5,000,000,000.
						(e)AllocationThe Secretary shall make allocations of the
				amount of the natural gas vehicle production bond limitation under subsection
				(d) among qualified issuers in such manner as the Secretary determines
				appropriate, taking into consideration each State’s contribution to the
				Nation’s automotive manufacturing output.
						(f)Qualified
				issuerFor purposes of this
				section, the term qualified issuer means any State or any
				political subdivision or instrumentality thereof.
						(g)TerminationThis section shall not apply with respect
				to any bond issued after December 31,
				2017.
						.
			(b)Coordination
			 with production creditSubsection (d) of section 45Q of such
			 Code, as added by this Act, is amended by adding at the end the following new
			 paragraph:
				
					(4)Coordination
				with natural gas vehicle productions bondsThe cost otherwise taken into account under
				this section with respect to any property shall be reduced by the portion of
				such cost which is financed by any loan provided from the proceeds of any
				natural gas vehicle production bond (as defined in section
				54D).
					.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of such Code, as amended by section 4, is amended by striking
			 or at the end of subparagraph (A), by adding or
			 at the end of subparagraph (B), and by inserting after subparagraph (B) the
			 following new subparagraph:
					
						(C)a natural gas vehicle production
				bond,
						.
				(2)Subparagraph (C) of section 54A(d)(2) of
			 such Code, as amended by section 4, is amended by striking and
			 at the end of clause (i), by striking the period at the end of clause (ii) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(iii)in the case of a natural gas vehicle
				production bond, a purpose specified in section
				54D(b).
						.
				(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
					
						Sec. 54D. Natural gas vehicle
				production bonds..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			7.Increased credit
			 for purchase of vehicles fueled by natural gas or liquified natural gas;
			 extension of credit
			(a)In
			 generalSubsection (e) of
			 section 30B of the Internal Revenue Code of 1986 (relating to new qualified
			 alternative motor vehicle credit) is amended by adding at the end the following
			 new paragraph:
				
					(6)Increased credit
				for natural gas vehicles
						(A)Increased credit
				percentageIn the case of any
				natural gas vehicle, the applicable percentage under paragraph (2) shall be 100
				percent.
						(B)Higher
				incremental cost limits for fleet purchasersIn the case of a
				taxpayer who places in service 100 or more natural gas vehicles during the
				taxable year, paragraph (3) shall be applied for such year by doubling the
				amounts contained in such paragraph.
						(C)Natural gas
				vehicleFor purposes of this
				paragraph, the term natural gas vehicle means any new qualified
				alternative fuel motor vehicle fueled by natural gas or liquified natural
				gas.
						.
			(b)Extension of
			 credit for all new qualified alternative fuel vehicles through
			 2017Paragraph (4) of section 30B(j) of such Code is amended by
			 striking December 31, 2010 and inserting December 31,
			 2017.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles placed in service after December 31, 2008,
			 in taxable years ending after such date.
			8.Natural gas
			 vehicles in Federal fleetThe
			 General Services Administration, in consultation with the Environmental
			 Protection Agency, shall conduct a study on whether or not the Federal fleet
			 should increase the number of natural gas vehicles in their fleet, and transmit
			 to the Congress a report on the results of that study.
		9.Natural gas fuel
			 pumps
			(a)RequirementNot later than January 1, 2018, each retail
			 automotive fueling station owned by a major integrated oil company shall have
			 at least 1 pump dispensing natural gas for automotive purposes.
			(b)PenaltyA
			 major integrated oil company that has failed to comply with subsection (a) as
			 of January 1 of any year beginning with 2018 shall be liable for a civil
			 penalty assessed by the Secretary of Energy in the amount of $100,000 for each
			 fueling station not in compliance.
			(c)DefinitionFor
			 purposes of this section, the term major integrated oil company
			 has the meaning given that term in section 167(h)(5)(B) of the Internal Revenue
			 Code of 1986.
			
